NO. 07-10-0418-CR
                                 NO. 07-10-0419-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               FEBRUARY 14, 2011
                         ______________________________

                             BRYANT KESSLER JONES,

                                                                   Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                                   Appellees
                         ______________________________

    FROM THE CRIMINAL DISTRICT COURT NO. TWO OF TARRANT COUNTY;

       NOS. 1207009R and 1208348R; HON. WAYNE SALVANT, PRESIDING
                    _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK , JJ.

      Appellant Bryant Kessler Jones appeals from his convictions for the offenses of

engaging in organized criminal activity, to-wit: murder and aggravated assault with a

deadly weapon, a firearm. On November 4, 2010, the clerk=s record was filed. The

reporter=s record was due on January 18, 2011. On January 25, 2011, this Court notified

the reporter by letter that the record in each case had not been filed and to advise the
Court of the status of the record on or before February 4, 2011. To date, no status of the

records nor reporter=s records have been filed.

       Accordingly, we abate this appeal and remand the cause to the Criminal District

Court No. 2 of Tarrant County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine:

              when the reporter=s records can reasonably be transcribed
              into written form and filed in a manner that does not further
              delay the prosecution of this appeal or have the practical
              effect of depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be

developed a supplemental clerk=s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter=s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk=s and reporter=s records transcribing the hearing with the clerk of this

court on or before March 16, 2011. Should further time be needed by the trial court to

perform these tasks, then same must be requested before March 16, 2011.

       It is so ordered.

                                                  Per Curiam



Do not publish.



                                             2